                                C a s e 1: 1 8- c v- 0 7 7 1 2- P A E        D o c u m e nt 1 4 8           Fil e d 0 2/ 1 3/ 2 0     P a g e 1 of 1




J A M E S E. J O H N S O N
C or p or ati o n C o u ns el
                                                                        T   HE   C   IT YOF   N   E W   Y   O RK                                          K A R E N B.
                                                                                                                                                        P h o n e: ( 2 1 2)
                                                                                                                                                                              S E L VI N
                                                                                                                                                                              3 5 6 -2 2 0 8
                                                                    L A W D EP A RT ME NT                                                                   F a x: ( 2 1 2)
                                                                                                                                                          ks el vi n @l a
                                                                                                                                                                              3 5 6 -2 0 1 9
                                                                                                                                                                              w. n y c. g o v
                                                                             100 C H U R C H S T R E E T
                                                                             N E W Y O R K, N Y 1 0 0 0 7

                                                                                                               F e br u ar y 1 3 , 2 0 2 0

             VI A E C F
             H o n. P a ul A. E n g el m a y er
             U nit e d St at es Distri ct C o urt
             S o ut h er n Distri ct of N e w Y or k
             4 0 F ol e y S q u ar e, R o o m 1 3 0 5
             N e w Y or k, N e w Y or k 1 0 0 0 7


                                        R e:     Air b n b, I n c. v. T h e Cit y of N e w Y or k, 1 8 C V 7 7 1 2 ( P A E)
                                               H o m e A w a y. c o m, I n c. v. Cit y of N e w Y or k, 1 8 C V 7 7 4 2 ( P A E)


             Y o ur H o n or:

                                    O n b e h alf of D ef e n d a nt Cit y of N e w Y or k a n d Pl ai ntiff Air b n b, I n c., w e s u b mit
             t his j oi nt l ett er m oti o n t o r e q u est a t e m p or ar y st a y of t h e a b o v e-r ef er e n c e d c o ns oli d at e d a cti o ns,
             as w ell as all ass o ci at e d s u m m ar y j u d g m e nt m oti o n d e a dli n es, t o aff or d t h e p arti es a n
             o p p ort u nit y t o e x pl or e a s ettl e m e nt t h at c o ul d r e n d er r e m ai ni n g cl ai ms m o ot. I n li g ht of t h e
             pr eli mi n ar y i nj u n cti o n i n t h es e a cti o ns, a t e m p or ar y st a y w o ul d n ot aff e ct t h e st at us q u o, a n d
             c o ul d a v oi d b ur d e ni n g t h e C o urt, as w ell as t h e p arti es, wit h u n n e c ess ar y liti g ati o n. T h e
             u n d ersi g n e d i nt e n d t o c o nsi d er p ot e nti al s ettl e m e nt e x p e diti o usl y, a n d will pr o vi d e a st at us r e p ort
             t o t h e C o urt wit hi n t hirt y ( 3 0) d a ys of t h e iss u a n c e of a n y st a y , or s o o n er i n t h e e v e nt t h at
             dis c ussi o ns pr o v e u n pr o d u cti v e. T his is t h e first r e q u est t o t e m p or aril y st a y t h e a b o v e-r ef er e n c e d
             c o ns oli d at e d a cti o ns. Pl ai ntiff H o m e A w a y . c o m, I n c. d o es n ot o p p os e t his r e q u est a n d will als o
             c o nsi d er p ot e nti al s ett l e m e nt e x p e diti o usl y. T h a n k y o u f or y o ur att e nti o n t o t his m att er .

                                                                              2/ 1 4/ 2 0 2 0                  R es p e ctf ull y s u b mitt e d,
Gr a nt e d. T h e a b o v e-r ef er e n c e d c o ns oli d at e d a cti o ns ar e
t e m p or aril y st a y e d, a n d all s u m m ar y j u d g m e nt m oti o n                                   /s/ K ar e n B. S el vi n
d e a dli n es ar e s us p e n d e d p e n di n g f urt h er or d er of t h e C o urt.                         K ar e n B. S el vi n
                                                                                                               C o u ns el f or Cit y of N e w Y or k
F or t h e a v oi d a n c e of d o u bt, t h e pr eli mi n ar y i nj u n cti o n iss u e d
b y t h e C o urt, s e e D kt. 6 2, r e m ai ns i n pl a c e. T h e C o urt dir e cts                          /s/ J o h n C. Q ui n n
t h e p arti es t o s u b mit a j oi nt st at us l ett er wit hi n 3 0 d a ys of t h e                         J o h n C. Q ui n n
iss u a n c e of t his or d er.                                                                                C o u ns el f or Air b n b, I n c.
S O O R D E R E D.

                      __________________________________
                            P A U L A. E N G E L M A Y E R
                            U nit e d St at es Distri ct J u d g e
